United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Grand Ledge, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-696
Issued: October 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant filed a timely appeal from an October 20, 2009 merit
decision of the Office of Workers’ Compensation Programs. Under 20 C.F.R §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On February 19, 2009 appellant, a 58-year-old retired aircraft mechanic, filed an
occupational disease claim (Form CA-2) alleging that he sustained a hearing loss caused by
working around aircraft from 1970 to 2009. He submitted audiograms from 1986, 2000 and
2007.

In a statement of accepted facts dated March 10, 2009, the Office found that appellant
was employed as an aircraft mechanic since 1981 until retiring on February 27, 2009. Appellant
worked approximately 50 percent of the time in noisy areas in his position as an aircraft
mechanic, which required him to work inside the hangar on helicopters and outside the hangar on
running aircraft which were primarily helicopters. He was also exposed to machinery noise from
compressors, hydraulic pumps and aviation ground power units.
The Office referred appellant to Dr. Leonard Dias, a Board-certified otolaryngologist, for
a second opinion evaluation of his hearing loss. In a March 30, 2009 report, Dr. Dias discussed
the results of a March 23, 2009 audiogram, which revealed bilateral moderate sensorineural
hearing loss. It recorded hearing levels of 5, 10, 15 and 30 decibels on the right and 0, 10, 15
and 40 decibels on the left at 500, 1000, 2000 and 3000 hertz (Hz) respectively. Dr. Dias opined
that the results of the audiogram suggested a noise-induced hearing loss.
In a June 19, 2009 report, an Office medical adviser reviewed the results of the March 23,
2009 audiogram, and found that appellant’s bilateral hearing loss was not ratable for schedule
award purposes.
By decision dated June 26, 2009, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss but found that appellant was not entitled to a schedule award for his
hearing loss. The Office noted that the results of audiometric testing under the applicable
standards of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) revealed a nonratable hearing loss.
On July 14, 2009 appellant requested a review of the written record. He submitted
audiograms dated 1986 to 2001 which showed varying degrees of bilateral hearing loss. The
employing establishment provided results of audiograms from 2007 and 2008 which indicated
that appellant had bilateral hearing loss.
By decision dated October 20, 2009, an Office hearing representative affirmed the
June 26, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

3

Id.

2

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.5 Then, the fence of 25 decibels is
deducted. The remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of
monaural hearing loss.6 The binaural loss is determined by calculating the loss in each ear using
the formula for monaural loss; the lesser loss is multiplied by five, then added to the greater loss,
and the total is divided by six to arrive at the amount of the binaural hearing loss.7 The Board
has concurred in the Office’s adoption of this standard for evaluating hearing loss.8
ANALYSIS
The Board finds that the evidence of record does not establish that appellant sustained a
ratable hearing loss.
The Office medical adviser properly applied the Office’s standardized procedures to the
May 23, 2009 audiogram obtained by Dr. Dias. The May 23, 2009 audiogram certified by
Dr. Dias does not establish a ratable hearing loss. According to the Office’s standardized
procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed hearing losses
in the right ear of 5, 10, 15 and 30. These totaled 60 decibels which, when divided by 4,
produced an average hearing loss of 15 decibels. The average of 15 decibels when reduced by
25 decibels (the first 25 decibels are discounted as discussed above), equals 0 and which, when
multiplied by the established factor of 1.5 produced a 0 percent hearing loss in appellant’s right
ear.
Testing for the left ear at frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed
hearing losses in the left ear of 0, 10, 15 and 40. These totaled 65 decibels which when divided
by 4, produced an average hearing loss of 16.25 decibels. The average hearing loss of 16.25
decibels, when reduced by 25 decibels (the first 25 decibels are discounted as discussed above),
equals 0 which, when multiplied by the established factor of 1.5 produced a 0 percent hearing
loss in appellant’s left ear.
On appeal, appellant contends that he is entitled to a schedule award because he sustained
a measurable hearing loss. The Office accepted that appellant sustained bilateral hearing loss
due to noise exposure from his federal employment. The issue is whether he sustained any
ratable impairment in accordance with the A.M.A., Guides. The Office medical adviser properly
computed the percentage of appellant’s hearing loss based on the formula contained in the
4

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.0700.4.b
(January 2010).
5

Id.

6

Id.

7

Id.

8

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

A.M.A., Guides. There is no provision for granting a schedule award in the absence of a ratable
hearing loss after deducting the 25 decibel fence.
The Board finds that the Office properly applied the audiometric test of March 23, 2009
for determining appellant’s impairment and eligibility for a schedule award. It was the only test
of record performed within the past two years that was certified by a physician.9 It is appellant’s
burden to submit a properly certified audiogram for review if he objects to the audiogram
selected by the Office for determining the degree of hearing loss.10 Although appellant
submitted results from audiometric testing performed from 1986 to 2001, these audiograms are
insufficient to satisfy appellant’s burden of proof as they did not comply with the requirements
set forth by the Office. These tests lack speech testing and bone conduction scores and were not
prepared or certified as accurate by a physician as defined by the Act. The Office is not required
to rely on this evidence in determining the extent of appellant’s hearing loss because it does not
constitute competent medical evidence and therefore is insufficient to satisfy appellant’s burden
of proof.
As appellant’s hearing loss is not ratable, he is not entitled to the additional award for
tinnitus. His claim for hearing loss was accepted and he is entitled to medical benefits related to
this loss. Appellant’s hearing loss is not ratable under the Act and the Office denied a schedule
award on this basis.
CONCLUSION
The Board finds that appellant has not established a ratable hearing loss entitling him to a
schedule award.

9

See H.S., 58 ECAB 690 (2007); John C. Messick, 25 ECAB 333 (1974).

10

See Joshua A. Holmes, 42 ECAB 231 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the October 20 and June 26, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

